        Case 4:20-cv-00250 Document 47 Filed on 01/21/20 in TXSD Page 1 of 6



                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OKLAHOMA

WILLIE NICKS, et al.,                           )
                                                )
         Plaintiffs,                            )
                                                )
 v.                                             )
                                                )    Case No. 4:18-cv-00030-JED-FHM
EXPRESS COURIER                                 )
INTERNATIONAL, INC., EMP LSO                    )
HOLDING CORPORATION, and LONE                   )
STAR HOLDINGS, LLC                              )

         Defendants.

      JOINT MOTION TO TRANSFER VENUE TO FINALIZE SETTLEMENT

         Plaintiffs and Defendants, by and through their respective attorneys, submit

the following Joint Motion to Transfer Venue to Finalize Settlement:

                                  I.     BACKGROUND

         Plaintiffs’ claims were filed in this Court following decertification of a

conditionally certified collective action under Section 216(b) of the Fair Labor Standards

Act (“FLSA”), in a case styled Harris v. Express Courier Int’l., Inc., No. 5:16-cv-5033-TLB

(W.D. Ark.). The Plaintiffs in this case are former opt-in plaintiffs in the Harris case.

         This case is one of a group of thirteen cases pending in thirteen different courts,

with a total of over 700 plaintiffs (collectively, the “Mass Actions”). Those cases are listed

here:

            A. Arroyo v. Express Courier Int’l., Inc., No. 4:18-cv-10-KH (S.D. Tex.);

            B. Barber v. Express Courier Int’l., Inc., 4:18-cv-10-JAR (E.D. Mo.);

            C. Nicks v. Express Courier Int’l., Inc., 4:18-cv-30-JED-FHM (N.D. Okla.);

            D. Acklin v. Express Courier Int’l., Inc., 3:18-cv-28 (M.D. Tenn.);
     Case 4:20-cv-00250 Document 47 Filed on 01/21/20 in TXSD Page 2 of 6



          E. Carter v. Express Courier Int’l., Inc., 4:19-cv-1124 (S.D. Tex.);

          F. Anderson v. Express Courier Int’l., Inc., 3:18-cv-11 (N.D. Miss.);

          G. Barrett v. Express Courier Int’l., Inc., 4:18-cv-4-JM (E.D. Ark.);

          H. Brandon v. Express Courier Int’l., Inc., 3:18-cv-128-DCC (D. S.C.);

          I. Beckman v. Express Courier Int’l., Inc., 5:18-cv-11-TBR (W.D. Ky.);

          J. Ryte v. Express Courier Int’l., Inc., 1:18-cv-186-LMM (N.D. Ga.);

          K. Baker v. Express Courier Int’l., Inc., 4:18-cv-48-MW-CAS (N.D. Fla.);

          L. Bascomb v. Express Courier Int’l., Inc., 2:18-cv-64-KOB (N.D. Ala.); and

          M. Allen v. Express Courier Int’l., Inc., 3:18-cv-28-MOC-DSC (W.D. N.C.).

Plaintiffs in each of the Mass Actions allege causes of action under the FLSA for

overtime and/or minimum wages; some plaintiffs also allege violations of state

minimum wage laws.

                                II.   SETTLEMENT

       On January 21, 2019, the Parties mediated the Mass Actions before mediator

Hunter Hughes III in Atlanta, Georgia.

       As a result of mediation, Plaintiffs and Defendants have agreed to settle the

Mass Actions. The Parties have agreed to the terms of a global settlement, which

covers this case and the other Mass Actions. Defendants and the parties’ counsel

signed the settlement agreement on January 13, 2020. Plaintiffs’ counsel have

retained a third-party settlement administrator to facilitate signatures from

Plaintiffs.




                                           2
     Case 4:20-cv-00250 Document 47 Filed on 01/21/20 in TXSD Page 3 of 6



      In an effort to maximize the efficient use of judicial resources and minimize

the costs associated with settlement administration, the Parties have jointly agreed

that it is in their mutual best interests to seek to transfer the Mass Actions to a single

court. Accordingly, the Parties have agreed to request transfer of the Mass Actions to

the United States District Court for the Southern District of Texas, Houston Division

(“the Houston Division”), to finalize the Parties’ settlement agreement and dismiss

the actions.

                     III.   ARGUMENT AND AUTHORITIES

      In an effort to conserve judicial resources and decrease administration costs

and attorney time, the Parties jointly move this Court to transfer this action to the

Houston Division, consistent with their obligations under Rule 1, which encourages

courts and parties “to secure the just, speedy, and inexpensive determination of every

action and proceeding.” Under 28 U.S.C. Section 1404(a), “a district court may

transfer any civil action to . . . any district or division to which all parties have

consented.” 28 U.S.C. § 1404(a). The purpose of this transfer statute is to promote

“the interest of justice,” 28 U.S.C. § 1404(a), which includes conservation of judicial

resources and reduction of costs and attorney time.

      This action could have originally been brought in the Houston Division. Indeed,

one of the largest of the Mass Actions, Arroyo v. Express Courier International, Inc.,

4:18-cv-00010, with more than 100 plaintiffs, is already pending there before The

Honorable Judge Kenneth Hoyt, where LSO has conceded personal jurisdiction. See

28 U.S.C. section 1391(c) (for purposes of venue, a corporation resides anywhere it is




                                            3
     Case 4:20-cv-00250 Document 47 Filed on 01/21/20 in TXSD Page 4 of 6



subject to personal jurisdiction). Another of the Mass Actions originally filed in the

Eastern District of Louisiana, Carter v. Express Courier Int’l., Inc., 4:19-cv-1124 (S.D.

Tex.), has been transferred to the Houston Division, Therefore, transfer to the

Houston Division is appropriate.

      Moreover, transferring venue under Section 1404(a) would serve the interests

of justice and convenience of the parties. The Parties are contemporaneously moving

to transfer each of the Mass Actions to the Houston Division, which will allow the

parties to obtain any necessary review and obtain dismissal of the Mass Actions in

one district court, conserving judicial and attorney resources. The Parties agree that

transfer to the Houston Division will reduce the burden across multiple district

courts, speed the process of approval of the settlement terms, and reduce the costs

associated with settlement administration and dismissal of the Mass Actions.

      Additionally, transfer would greatly reduce the expenses associated with this

litigation to the benefit of the Parties, since the Parties have lead attorneys who are

licensed in Texas, eliminating the need for further coordination and fees associated

with local counsel in each of the Mass Actions.

      Finally, transfer of this case is warranted to avoid the potential for duplicative

consideration of the identical issue of whether the parties’ global settlement

agreement should be judicially approved. See Meterlogic, Inc. v. Copier Solutions, Inc.,

185 F. Supp. 2d 1292, 1301-02 (S.D. Fla. 2002) (in determining whether transfer is in

the interest of justice, courts should consider whether there is a potential for

“duplicative litigation” that would lead to “wastefulness of time, energy, and money”).




                                           4
     Case 4:20-cv-00250 Document 47 Filed on 01/21/20 in TXSD Page 5 of 6



      WHEREFORE, Plaintiffs respectfully request this Court to transfer this case

to the United States District Court for the Southern District of Texas, Houston

Division, for consideration of the parties’ settlement agreement and subsequent

dismissal.


Respectfully submitted,


/s/ Joshua West                            /s/ Emily A. Quillen
Joshua West                                Emily A. Quillen
west@sanfordlawfirm.com                    equillen@scopelitis.com
Admitted Pro Hac Vice                      Admitted Pro Hac Vice
SANFORD LAW FIRM, PLLC                     SCOPELITIS GARVIN LIGHT
One Financial Center                          HANSON & FEARY, P.C.
650 S. Shackleford Road, Suite 411         777 Main Street, Suite 3450
Little Rock, Arkansas 72211                Fort Worth, Texas 76102
Telephone: (501) 221-0088                  Telephone: (817) 869-1700
Facsimile: (888) 787-2040                  Facsimile: (817) 878-9472

Charles Vaught                             Andrew J. Butcher
cvaught@a-vlaw.com                         abutcher@scopelitis.com
ARMSTRONG & VAUGHT, P.L.C.                 Admitted Pro Hac Vice
2727 E 21st St, Suite 505                  SCOPELITIS, GARVIN, LIGHT,
Tulsa, Oklahoma 74114                        HANSON & FEARY
Telephone: 918-582-2500                    30 W Monroe Street, Suite 600
Facsimile: 918-583-1755                    Chicago, IL 60603
                                           Telephone: (312) 255-7172
ATTORNEYS FOR PLAINTIFFS                   Facsimile: (312) 422-1224

                                           Adam C. Smedstad
                                           Admitted Pro Hac Vice
                                           asmedstad@scopelitis.com
                                           SCOPELITIS GARVIN LIGHT
                                             HANSON & FEARY
                                           3214 W. McGraw St., Ste. 301F
                                           Seattle, WA 98199
                                           Telephone: (206) 288-6192
                                           Facsimile: (206) 299-9375

                                           Robert P Coffey, Jr., OBA # 14628



                                       5
Case 4:20-cv-00250 Document 47 Filed on 01/21/20 in TXSD Page 6 of 6



                                     Robert@csmlawgroup.com
                                     Michael J. McDaniel, OBA # 18419
                                     Michael@csmlawgroup.com
                                     COFFEY SENGER MCDANIEL
                                     4725 East 91st Street, Suite 100
                                     Tulsa, Oklahoma 74137
                                     Tel: (918) 292-8787
                                     Fax: (918) 292-8788

                                     ATTORNEYS FOR DEFENDANTS




                                 6
